Exhibit 10.2

 

Exhibit “A”

 

[Date]

[Name and title of officer or key employee]

Re:  2006 Employment Retention Policy

Dear                           :

This letter, if accepted and agreed to by you, will constitute a legally binding
agreement (this “Agreement”) pursuant to which Lone Star Technologies, Inc.
(“Lone Star”) or the Lone Star operating subsidiary by which you are employed
(Lone Star or such operating subsidiary, the “Employer”) is offering you the
opportunity to participate in the 2006 Employment Retention Policy attached to
this Agreement as Exhibit “A” (the “Policy”) subject to the terms and conditions
of this Agreement.  More specifically, Employer and you do hereby agree as
follows:

1.             Participation in Policy; Termination of Other Arrangements.  In
recognition of your valuable service to Employer, and in consideration of your
continued employment, Employer is offering you the opportunity to participate in
the Policy.  Your severance multiple for purposes of the Policy will be
            .  If you accept and agree to participate in the Policy, the
existing Employment Retention Policy (the “Existing Policy”) will be terminated
upon your execution and delivery of this Agreement.  Notwithstanding the
foregoing, if a Change-in-Control (as defined in the Policy) occurs on or before
October 24, 2007, if you were a participant in the Existing Policy, you shall be
entitled at your option to receive the benefits under the Existing Policy or the
Policy (whichever you consider at the time of employment termination to be most
favorable) if you are terminated without “Cause” or resign for “Good Reason” (as
such terms are defined in the Policy) within two years after such
Change-in-Control and irrespective of whether you elected to remain in the
Existing Policy or instead to participate in the Policy.

2.             Noncompetition Obligation.  During the Noncompetition Period (as
herein defined) you will not directly or indirectly compete with Lone Star
and/or your Employer (whether as a shareholder, partner, officer, employee,
consultant or otherwise) in any business in which Lone Star and/or your Employer
was engaged during your employment by your Employer.  For purposes of this
Agreement, the Noncompetition Period shall be (i) the term of your employment by
Employer and (ii) if a Change-in-Control (as defined in the Policy) occurs with
respect to your Employer and your employment is terminated without “Cause” or
you resign for “Good Reason” (as such terms are defined in the Policy)
contemporaneously with or within two years after such Change-in-Control, the
additional six-month period following such termination of your employment.  The
foregoing noncompetition obligation shall not prevent you from owning up to 1%
of the outstanding securities of any publicly traded competing business.  You
acknowledge that this noncompetition obligation is ancillary to an otherwise
enforceable agreement and that the limitations as to time and scope of activity
are reasonable and do not impose a greater restraint than is necessary to
protect the goodwill and other business interests of Lone Star and your
Employer.  If a court of competent jurisdiction should nevertheless find this
noncompetition provision to be invalid or unenforceable as written but may be
rendered valid


--------------------------------------------------------------------------------




and enforceable by limitation thereof, such provision shall be automatically
revised to be valid and enforceable to the maximum extent permitted by
applicable law.

3.             Nonsolicitation Obligation.  During the Nonsolicitation Period
(as herein defined), you agree not to directly or indirectly recruit, hire,
solicit to hire or otherwise induce or encourage any employee of Lone Star or
your Employer to cease working for Lone Star or your Employer or to commence
working for you or any other business with whom you have a relationship (whether
as a shareholder, partner, officer, employee, consultant or otherwise).  For
purposes of this Agreement, the “Nonsolicitation Period” means (i) the term of
your employment by Employer and (ii) if a Change-in-Control (as defined in the
Policy) occurs with respect to your Employer and your employment is terminated
without “Cause” or you resign for “Good Reason” (as such terms are defined in
the Policy) contemporaneously with or within two years after such
Change-in-Control, the additional six-month period following such termination of
your employment.  The foregoing nonsolicitation obligation shall not be deemed
violated by reason of your hiring an employee of Lone Star or your Employer
responding to newspaper advertisements or other general solicitations for
prospective employees.

4.             Confidentiality Obligation.  Lone Star and/or your Employer may
from time to time provide you with business, competitive, financial, market,
industrial, customer, prospective customer, supplier, intellectual property or
other information of a proprietary or confidential nature, whether in written,
oral, computer-readable or other form (collectively, the “Confidential
Information”).  Throughout the term of your employment and continuing at all
times thereafter, you agree to maintain the confidentiality of, and not to
disclose to any third party (other than for legitimate business purposes of Lone
Star or your Employer during your employment), any of the Confidential
Information.  Notwithstanding the immediately preceding sentence, you may
disclose any of the Confidential Information that (i) is in the public domain
other than as a result of a violation of this Agreement by you; (ii) becomes
available to you from a third party source with the right to disclose such
information; or (iii) is required to be disclosed by applicable law or judicial
or administrative process.

2


--------------------------------------------------------------------------------




If this Agreement correctly sets forth this understanding between your Employer
and you, please so indicate by signing below in the space provided.  The offer
set forth in this Agreement will remain open through the close of business on
[Date] at which time it will expire if not theretofore accepted by you.

 

Sincerely yours,

 

 

 

[Name of Employer]

 

 

 

 

 

By:

 

 

 

 

 

 

LONE STAR TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

 

3


--------------------------------------------------------------------------------